 1 PAMELA M. EGAN (SBN 224758)
   Pegan@potomaclaw.com
 2
   STEPHANIE A. JOYCE (SBN 198978)
 3 Stephanie.Joyce@potomaclaw.com
   POTOMAC LAW GROUP, PLLC
 4 1300 Pennsylvania Avenue, Suite 700
   Washington, DC 20004
 5 Telephone: 202.838.3173

 6 Facsimile: 202.318.7707

 7 Attorneys for Third-Party Defendant
   INTELEPEER
 8 CLOUD COMMUNICATIONS, LLC

 9                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
10                              SAN FRANCISCO DIVISION
11
     CREDITORS ADJUSTMENT BUREAU,                  Case No. 3:19-cv-04294-WHO
12
     INC.,
13                                                 Complaint Filed: June 10, 2019
                                                   Trial Date: February 16, 2021
14                   Plaintiff,

15   vs.
16
     TELESPACE, LLC AKA TELESPACE
17   LLC; and John Does 1 through 10, Inclusive,

18                    Defendants.
19                                                 STIPULATION TO CONTINUE DATES
     TELESPACE, LLC,
                                                   FOR RULE 26 DISCLOSURES, BRIEFING
20                                                 DATES FOR MOTION TO DISMISS, AND
                      Third-Party Plaintiff,       HEARING ON MOTION
21

22                                                 [LCivR 6-2]
     vs.
23                                                 Next Date: Hearing, February 12, 2020
     INTELEPEER CLOUD                              Time: 2:00 p.m. Pacific Time
24   COMMUNICATIONS, LLC,
25
                      Third-Party Defendant.
26

27

28 STIPULATION TO CONTINUE DATES FOR RULE 26 DISCLOSURES, BRIEFING
   DATES FOR MOTION TO DISMISS, AND HEARING ON MOTION
29
 1         Plaintiff CREDITORS ADJUSTMENT BUREAU, INC. (“CAB”), Defendant

 2 TELESPACE, LLC (“TeleSpace”), and Third-Party Defendant INTELEPEER CLOUD

 3 COMMUNICATIONS, LLC (“IntelePeer Cloud”), collectively the “Parties,” through counsel,

 4 stipulate as follows:

 5                                            RECITALS

 6         1.      On November 22, 2019, IntelePeer Cloud filed a Motion to Dismiss the First

 7                 Amended Third-Party Complaint (ECF 41).

 8         2.      The Court convened a Case Management Conference on December 3, 2019,

 9                 during which it instructed all Parties to serve Initial Disclosures pursuant to Fed.

10                 R. Civ. P. 26(a) by January 6, 2020.

11         3.      On December 11, 2019, the Court referred this case to the ADR Panel for

12                 supervised Mediation.

13         4.      Also on December 11, 2019, the Court granted (ECF 49) a previous Stipulation by

14                 the Parties (ECF 46) and reset the briefing and hearing schedule for ECF 41 as

15                 follows:

16                     a. Response to ECF 41 due January 7, 2020;

17                     b. Reply in Support of ECF 41 due January 20, 2020; and

18                     c. Motion Hearing calendared for February 12, 2020, at 2:00 pm PT.

19         5.      On December 12, 2019, the ADR Clerk of this Court appointed Stella Fey Epling

20                 to mediate this case, and Ms. Epling subsequently contacted all Parties for the

21                 purpose of arranging the Mediation.

22         6.      The Parties have been working toward resolution of all claims and now anticipate

23                 final resolution in the next few weeks.

24                                          STIPULATION

25         The Parties hereby stipulate pursuant to LCivR 6-2 that the deadlines recited above should

26 be continued as follows:

27

28 STIPULATION TO CONTINUE DATES FOR RULE 26 DISCLOSURES, BRIEFING
   DATES FOR MOTION TO DISMISS, AND HEARING ON MOTION
29
 1          —Fed. R. Civ. P. 26(a) Disclosures to be served by February 7, 2020;

 2          —Response to ECF 41 due March 6, 2020;

 3          —Reply in Support of ECF 41 due March 20, 2020; and

 4          —Motion Hearing to convene on Wednesday, April 8, 2020, at 2:00 pm PT, or on a date

 5 thereafter as is convenient to the Court.

 6

 7 Dated: December 23, 2019                                By:/s/Stephanie A. Joyce
                                                              STEPHANIE A. JOYCE (SBN 198978)
 8
                                                              PAMELA M. EGAN (SBN 224758)
 9                                                            POTOMAC LAW GROUP, PLLC

10                                                            Attorneys for Third-Party Defendant
                                                              INTELEPEER
11                                                            CLOUD COMMUNICATIONS, LLC
12
     Dated: December 23, 2019                              By:/s/Peter L. Isola
13
                                                              PETER L. ISOLA (SBN 144146)
14                                                            PETER J. FELSENFELD (SBN 260433)
                                                              LEILA M. MOHSENI (SBN 315591)
15
                                                              Attorneys for Defendant/Third-Party
16
                                                              Plaintiff TELESPACE, LLC
17

18 Dated: December 23, 2019                                By:/s/Nate Bernstein
                                                              NATE BERNSTEIN (SBN 164888)
19
                                                              Attorney for Plaintiff
20                                                            CREDITORS ADJUSTMENT
21                                                            BUREAU, INC.

22
     I hereby attest that I have obtained the concurrence of Nate Bernstein, counsel for Plaintiff
23
     Creditors Adjustment Bureau, Inc., and Peter L. Isola, counsel for Defendant/Third-Party Plaintiff
24
     TeleSpace, LLC, for the filing of this Stipulation.
25

26                                      /s/Stephanie A. Joyce
                                        Stephanie A. Joyce
27
   STIPULATION TO CONTINUE DATES FOR RULE 26 DISCLOSURES, BRIEFING
28 DATES FOR MOTION TO DISMISS, AND HEARING ON MOTION

29
 1 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
              December 24, 2019
     Dated: _________________           _________________________
 3                                      WILLIAM H. ORRICK
                                        UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
   STIPULATION TO CONTINUE DATES FOR RULE 26 DISCLOSURES, BRIEFING
28 DATES FOR MOTION TO DISMISS, AND HEARING ON MOTION

29
 1 PAMELA M. EGAN (SBN 224758)
   Pegan@potomaclaw.com
 2 STEPHANIE A. JOYCE (SBN 198978)

 3 Stephanie.Joyce@potomaclaw.com
   POTOMAC LAW GROUP, PLLC
 4 1300 Pennsylvania Avenue, Suite 700
   Washington, DC 20004
 5 Telephone: 202.838.3173

 6 Facsimile: 202.318.7707

 7 Attorneys for Third-Party Defendant
   INTELEPEER
 8 CLOUD COMMUNICATIONS, LLC

 9                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
10                              SAN FRANCISCO DIVISION
11
     CREDITORS ADJUSTMENT BUREAU,                  Case No. 3:19-cv-04294-WHO
12
     INC.,
13                                                 Complaint Filed: June 10, 2019
                                                   Trial Date: February 16, 2021
14                   Plaintiff,

15   vs.
16   TELESPACE, LLC AKA TELESPACE
     LLC; and John Does 1 through 10, Inclusive,
17

18                    Defendants.

19                                                 DECLARATION OF STEPHANIE A.
     TELESPACE, LLC,
                                                   JOYCE IN SUPPORT OF STIPULATION
20                                                 TO CONTINUE DATES FOR RULE 26
                      Third-Party Plaintiff,       DISCLOSURES, DATES FOR BRIEFING
21                                                 MOTION TO DISMISS, AND HEARING
                                                   ON MOTION
22   vs.
23                                                 [LCivR 6-2]
     INTELEPEER CLOUD
24   COMMUNICATIONS, LLC,                          Next Date: Hearing, February 12, 2020
                                                   Time: 2:00 p.m. Pacific Time
25
                      Third-Party Defendant.
26

27
   DECLARATION OF STEPHANIE A. JOYCE IN SUPPORT OF STIPULATION TO
28 CONTINUE DATES FOR RULE 26 DISCLOSURES, DATES FOR BRIEFING MOTION TO
   DISMISS, AND HEARING ON MOTION
29
 1      I, STEPHANIE A. JOYCE, declare under penalty of perjury as follows:

 2         1. I am counsel to Third-Party Defendant IntelePeer Cloud Communications, LLC

 3            (“IntelePeer Cloud”) in this action. I am over the age of 18, have personal

 4            knowledge of the facts stated herein, and could testify to the same.

 5         2. On November 22, 2019, IntelePeer Cloud filed a Motion to Dismiss the First

 6            Amended Third-Party Complaint (ECF 41).

 7         3. The Court convened a Case Management Conference on December 3, 2019,

 8            during which it instructed all Parties to serve Initial Disclosures Pursuant to Fed.

 9            R. Civ. P. 26(a) by January 6, 2020.

10         4. The Court has referred this case to the ADR Panel for supervised Mediation.

11         5. On December 11, 2019, the Court granted (ECF 49) a previous Stipulation by the

12            Parties (ECF 46) and reset the briefing and hearing schedule for ECF 41 as follows:

13                 a. Response to ECF 41 due January 7, 2020;

14                 b. Reply in Support of ECF 41 due January 20, 2020;

15                 c. Motion Hearing calendared for February 12, 2020, at 2:00 pm PT.

16         6. On December 12, 2019, the ADR Clerk of this Court appointed Stella Fey Epling

17            to mediate this case, and Ms. Epling subsequently contacted all Parties for the

18            purpose of arranging the Mediation.

19         7. The Parties have been working toward resolution of all claims and now anticipate

20            final resolution in the next few weeks.

21         8. The Parties have all agreed in writing via electronic mail to accept and propose the

22            following amended schedule for the briefing and hearing of ECF 41:

23                 a. Fed. R. Civ. P. 26(a) Disclosures to be served by February 7, 2020;

24                 b. Response to ECF 41 due March 6, 2020;

25                 c. Reply in Support of ECF 41 due March 20, 2020; and

26

27
   DECLARATION OF STEPHANIE A. JOYCE IN SUPPORT OF STIPULATION TO
28 CONTINUE DATES FOR RULE 26 DISCLOSURES, DATES FOR BRIEFING MOTION TO
   DISMISS, AND HEARING ON MOTION
29
 1                    d. Motion Hearing to convene on Wednesday, April 8, 2020, at 2:00 pm PT,

 2                        or a late date convenient to the Court.

 3        I hereby affirm that the foregoing is true and correct to the best of my knowledge.

 4

 5 Dated: December 23, 2019                             By:______________________
                                                           Stephanie A. Joyce
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 DECLARATION OF STEPHANIE A. JOYCE IN SUPPORT OF STIPULATION TO
   CONTINUE DATES FOR RULE 26 DISCLOSURES, DATES FOR BRIEFING MOTION TO
28 DISMISS, AND HEARING ON MOTION

29
